Examiner’s Amendment and Reasons for Allowance

The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Dreher on February 16, 2021.
The application has been amended as follows: 
Cancel claims 17-38.
Delete the word “highly” from line 8 of claim 1.
In line 11 of claim 1, delete the word “the” as follows: “…least some portion of the substrate so that a first portion of [[the]] ice that is…”
Amend claim 10 as follows: The system of claim 3 wherein the narrowband irradiation devices comprise an SE-DFB laser diode and a full width half maximum irradiation bandwidth is less than 2nm.
Amend claim 14 as follows: The system of claim 12 wherein the cooling arrangement is designed to utilize
Delete the word “highly” from line 8 of claim 41
In line 11 of claim 41, delete the word “the” as follows: “…least some portion of the substrate so that a first portion of [[the]] ice that is..”
Amend claim 44 as follows: The system as set forth in claim 1 wherein the controller is configured to selectively activate/deactivate the devices in the array, cause pulsing, cause over-pulsing or vary the wavelength output of the array.
Amend claim 45 as follows: The system as set forth in claim 41 wherein the controller is configured to selectively activate/deactivate the devices in the array, cause pulsing, cause over-pulsing or vary the wavelength output of the array.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited in claims 1 or 41, the independent claims.  With regard to claims 1 and 41, the most relevant prior art is U.S. 2003/0147159 by Dube, which was discussed in the Final Rejection dated October .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 24, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714